PER CURIAM.
The amended final judgment entered in this marriage dissolution action, from which the present appeal and cross appeal are taken, is affirmed upon a holding that (a) all the provisions of the amended final judgment, including the child support award, which are attacked on the main appeal are supported by substantial evidence which this court has no authority to upset, and (b) the trial court’s denial of attorneys fees and other relief which are attacked on the cross appeal [none of which, in our view, was stipulated to by the parties] is also supported by competent evidence which this court has no authority to upset. Herzog v. Herzog, 346 So.2d 56 (Fla.1977); Shaw v. Shaw, 334 So.2d 13 (Fla.1976); Koeppel v. Koeppel, 351 So.2d 766 (Fla. 3d DCA 1977); see also Rosenberg v. Rosenberg, 371 So.2d 672 (Fla.1979) adopting 352 So.2d 867 (Fla. 3d DCA 1977) (Hubbart, J., dissenting); Pfohl v. Pfohl, 345 So.2d 371 (Fla. 3d DCA 1977).